DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt of the Amendment, filed on July 20, 2021, is acknowledged.
Cancellation of claims 3 and 9 has been entered.
Claims 1-2, 4-8 and 10-22 are pending in the instant application.

Allowable Subject Matter
Claims 1-2, 4-8 and 10-22 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
Regarding claim(s) 1, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim(s) 1, and specifically comprising the limitation of wherein the emitter electrode comprises a second front end and a second base end, and wherein, when the first direction is perpendicular to the ground, the second base end is located higher with respect to the ground than the first base end such that a part of the emitter holder is located protruding downward from the second base end.
Regarding claim(s) 2-6, 8 and 12-15, claims(s) 2-6, 8 and 12-15 is/are allowable for the reasons given in claim(s) 1 because of its/their dependency status from claim(s) 1.
Regarding claim(s) 7, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim(s) 7, and specifically comprising the limitation of when the first direction is perpendicular to the ground, the first front end comprises: an inclination tapered along a circumference of the first front end such that a boundary formed between the outer surface of the emitter holder and the outer periphery of the first front end is located relatively lower than a boundary formed between the inner surface of the emitter holder and the inner periphery of the first front end; or an inclination tapered along a circumference of the first front end such that a boundary formed between the outer surface of the emitter holder and the outer periphery of the first front end is located relatively higher than a boundary formed between the inner surface of the emitter holder and the inner periphery of the first front end.
Regarding claim(s) 10 and 16-19, claims(s) 10 and 16-19 is/are allowable for the reasons given in claim(s) 7 because of its/their dependency status from claim(s) 7.
Regarding claim(s) 11, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim(s) 11, and specifically comprising the limitation of when the first direction is perpendicular to the ground, the first front end is located at the same height as the second front end.
Regarding claim(s) 20-22, claims(s) 20-22 is/are allowable for the reasons given in claim(s) 11 because of its/their dependency status from claim(s) 11.


Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mariceli Santiago whose telephone number is (571) 272-2464. The examiner can normally be reached on Monday-Friday from 8:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Y. Epps, can be reached on (571) 272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mariceli Santiago/Primary Examiner, Art Unit 2879